Citation Nr: 1639347	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether a reduction in the evaluation of the Veteran's service-connected bilateral hearing loss from 60 to 50 percent effective April 23, 2013, was proper, to include whether an increased evaluation is warranted. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1955 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran originally requested a travel-board hearing at his local VA office in Honolulu.  See May 2014 VA Form 9.  In August 2014, he amended his request to include a videoconference hearing.  He testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016, and a transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An improvement of the Veteran's ability to function under the ordinary conditions of life and work as a result of his service-connected bilateral hearing loss has not been demonstrated following the assignment of the 60 percent evaluation.

CONCLUSION OF LAW

The June 2013 reduction of the disability rating for bilateral hearing loss from 60 percent to 50 percent was not proper. 38 U.S.C.A. § 5112 (b)(6) (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veteran's claim to restore his 60 percent evaluation for bilateral hearing loss is granted herein.  As such, any error related to VA's duty to notify and assist is moot for this issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Veteran's bilateral hearing loss was evaluated at 60 percent disabling, effective September 2011.  This evaluation was reduced to 50 percent in June 2013, effective April 2013.  In reducing the Veteran's disability rating, the RO relied primarily on the findings of the April 2013 VA examination, which revealed improvement in the Veteran's hearing versus an earlier March 2012 examination.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The RO must find the following in order to reduce an evaluation: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  

In Brown v. Brown, the Court determined that the provisions of 38 C.F.R. § 3.344(a) only apply where the rating to be reduced has continued for five years or more. 5 Vet.App. 413, 416-19 (1993).  Nevertheless, the Court noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions.  5 Vet .App. at 421.  Hence, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work." Id. (emphasis added).

Upon review of the record, the Board finds that the evidence weighs against a finding of an improvement in the Veteran's bilateral hearing loss at the time of the reduction under the ordinary conditions of life and work.  The Board acknowledges that audiological testing performed during the April 2013 examination revealed slight improvement in the Veteran's hearing compared to the results documented in March 2012.  However, there is no evidence that the impact of the Veteran's hearing loss on the ordinary conditions of his life or work improved.  

In this regard, the March 2012 VA examiner indicated that the functional effects of the Veteran's hearing loss included difficulty hearing people.  The Veteran's social interaction was "severely affected" by hearing loss.  Similarly, the April 2013 VA examiner acknowledged the Veteran's hearing loss made it "difficult to hear people," and there is no indication that his ability to converse was any less difficult than in March 2012.  Indeed, the Veteran testified credibly at his hearing that he continues to experience difficulty conversing with people, and his condition is worsening, rather than improving, with age.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (lay testimony competent to establish presence of observable symptoms).  The Undersigned VLJ also personally observed the Veteran experience severe difficulty understanding questions posed to him during the hearing. 

Under these circumstances, the Board finds that the rating reduction from 60 percent to 50 percent was improper because the evidence of record does not show an improvement in the Veteran's bilateral hearing loss under the ordinary conditions of life and work.  Therefore, the Board restores the 60 percent rating for bilateral hearing loss from the date of the rating reduction.  


ORDER

The reduction in the evaluation of the Veteran's service-connected bilateral hearing loss from 60 percent to 50 percent, effective April 23, 2013, was not proper, and the Veteran is entitled to restoration of the 60 percent rating effective April 23, 2013, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In addition to the issue of the Veteran's entitlement to a restoration of the 60 percent rating for bilateral hearing loss, RO separately adjudicated the issue of his entitlement to an increased disability rating for his service-connected bilateral hearing loss.  At his hearing, the Veteran testified that his bilateral hearing loss has worsened.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the AOJ should consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders.  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The file must be reviewed by the examiner.   The examiner is to conduct all indicated tests. 

The examination must include pure tone thresholds (in decibels) and Maryland CNC testing.  In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning, regardless of whether he is currently employed. 

All opinions must be supported by a complete rationale.

2.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of (1) entitlement to an evaluation in excess of 60 percent for bilateral hearing loss, and (2) entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


